Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s terminal disclaimers submitted August 4, 2022.  This application claims benefit of provisional application 62/687287, filed June 20, 2018.
Claims 1, 3-7, 9-13, and 15-21 are pending in this application.
Claims 1, 3-7, 9-13, and 15-21 as amended are examined on the merits herein.

Terminal Disclaimers
The terminal disclaimers submitted August 4, 2022 are approved.  Therefore the rejection of claims 1, 3-7, 9-13, 15, and 21 for claiming the same invention as claims 1-16 of US application 16/973324 and of claims 1, 3-7, 9-13, and 15-21 for claiming the same invention as claims 1-6, 9, 12, 13, and 17-19 of US patent 11066626, are withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims depend from canceled claim 14.  Therefore it is unclear what limitations are implied by “the product of claim 14” in these claims, rendering the claims indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 12, 13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 35, and 38-45 of copending Application No. 17/376834 (reference application, published as US pre-grant publication 2022/0056375, cited in PTO-892, herein referred to as ‘834). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘834 anticipate the presently claimed invention.
Independent claim 34 of ‘834 claims an industrial, household care, or home care composition comprising a polysaccharide derivative which is a poly-alpha-1,3-glucan sulfate comprising a backbone of glucose monomers wherein greater or equal to 50% of the monomers are linked via alpha-1,3 linkages.  Dependent claim 41 of ‘834 further adds that the product contains one of the same additional ingredients listed in present claim 1.  Dependent claim 44 of ‘834 claims that the composition is a fabric care composition.  Dependent claim 39 of ‘834 specifies the same degree of substitution recited in present claim 1.  This product anticipates the product of present claims 1 and 7.  Dependent claims 35 and 38 claim further structural features that are the same as those introduced in present claims 3 and 12.  Dependent claim 40 introduces the same additional limitations as present claim 13.  Dependent claims 42-45 of ‘834 add the same additional limitations as present claims 15-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1, 3, 7, 12, 13, and 15-20 are rejected.  Claim 6 is seen to be allowable.  Claims 4-5 and 9-11 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/4/2022